787 F.2d 590
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.EARNESTINE HALL, Plaintiff-Appellantvs.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
86-1145
United States Court of Appeals, Sixth Circuit.
3/13/86

REMANDED
E.D.Mich.
ORDER
BEFORE:  ENGEL, MILBURN and RYAN, Circuit Judges.


1
Upon consideration of the stipulation of the parties to remand the above-styled appeal to the Secretary for readjudication pursuant to the new mental impairment listings of 20 C.F.R. 404, Subpart P, Appendix 1,


2
It is ORDERED that the stipulation be, and it hereby is, approved.